Court of Appeals
                          Sixth Appellate District of Texas

                                    JUDGMENT


 In re: Brian K. Melton                                       Original Mandamus Proceeding

 No. 06-15-00140-CR                                     Opinion delivered by Justice Moseley, Chief
                                                        Justice Morriss and Justice Burgess
                                                        participating.

       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted, directing the trial court to vacate the nunc pro tunc
judgment of conviction entered January 8, 2003. The writ will issue only if the trial court fails to
comply.

                                                       RENDERED OCTOBER 7, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk